Citation Nr: 1732190	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bladder, testicular and urethra cancers, to include as due to herbicide agent exposure.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Navy from September 1951 to September 1955 and in the Air Force from August 1956 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO denied entitlement to service connection for any cancerous condition, to include prostate, bladder, urethra, and testicular cancers.  

In a correspondence dated June 26, 2015, the Veteran informed the VA of a change of address to Washington, DC.  As a result, this matter is now appropriately before the Washington, DC RO.   

In July 2015, the Board split the original claim of entitlement to service connection for prostate, bladder, testicular and urethra cancers and granted service connection for prostate cancer due to herbicide agent exposure and remanded service connection for bladder, testicular and urethra cancers for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served near the perimeter of the Udorn Air Force Base in Thailand and is presumed to have been exposed to an herbicide agent (i.e., Agent Orange).

2.  The Veteran's bladder, testicular and urethra cancers are not related to service or any incident of service, to include presumed in-service exposure to herbicide agents.

CONCLUSION OF LAW

The criteria for entitlement to service connection for bladder, testicular and urethra cancers, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. § 1110, 1112, 1116 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107; 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication, and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2012 of the requirements for substantiating a claim. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The required notice was provided prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an adequate examination for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the July 2015 remand, the Board requested notice be sent to the Veteran concerning his service connection claims secondary to herbicide agent exposure and that all outstanding treatment records be obtained and the Veteran be scheduled for examinations to determine the etiology of the claimed bladder, testicular and urethra cancers.  The record shows substantial compliance with the Board's remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).
II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish service connection for a current disability, a Veteran must show: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303 (b), claims for certain chronic diseases, namely those listed in 38 C.F.R. § 3.309 (a), benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Bladder, testicular and urethra cancers are not explicitly recognized as chronic diseases under 38 C.F.R. § 3.309 (a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) is not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).

However, exposure to such herbicide agents is also presumed for veterans who served in specific specialties at certain Royal Thai Air Force Bases (RTAFBs) during the Vietnam Era.  The majority of troops in Thailand during the Vietnam Era were stationed at the RTAFBs of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.

If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide agent exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See VA Adjudication and Procedure Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q). 

Here, in the July 2015 Board decision, the Board acknowledged that the Veteran was exposed to herbicide agents while serving in Thailand because he was on the perimeter of the Udorn Air Force Base and thus exposed to Agent Orange as part of his MOS of TV Program Director and Radio/Television Production Specialist.  It was as a result of this finding that he was granted service connection for prostate cancer.  Therefore, herbicide agent exposure is conceded.

If a veteran was exposed to an herbicide agents during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied.  Bladder, testicular and urethra cancers are not on the presumptive list of diseases associated with herbicide agent exposure.  38 C.F.R. § 3.309(e). 

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from this section 3.309(e) presumption, regardless of whether he was exposed to herbicide agents in service.  Id.  Rather, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309 (e), and he is not, other than the prostate cancer, which has already been awarded service connection.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Therefore, it cannot be presumed he has bladder, testicular or urethra cancers as a result of exposure to herbicide agents.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection for bladder, testicular or urethra cancers with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide agent exposure, it applies by extension to cases such as this one which involve herbicide agent exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). Service connection for claimed residuals of exposure to herbicide agents may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock, 10 Vet. App. at 162-64.  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).

The Board has considered all evidence of record as it bears on the issue before it.  38 U.S.C.A. §§ 5107 (b), 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, all evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

III.  Analysis

As the Veteran served near the perimeter of the Udorn Royal Thai Air Force Base in Thailand, he is presumed to have been exposed to herbicide agents during service.  The Veteran essentially contends that he developed bladder, testicular and urethra cancers as a result of in-service herbicide agent exposure.

On review of all the evidence, lay and medical, the Board finds that that the weight of the evidence is against finding that symptoms of bladder, testicular or urethra cancers were chronic in service, continuous after service separation, or manifested to a compensable degree within one year of service separation.  The Veteran has not asserted, and the record does not otherwise reflect, that symptoms of these cancers were chronic in service.  Similarly, the Veteran does not contend that symptoms of these cancers were continuous after service separation.  The medical and lay evidence both support finding that these conditions did not occur until several years after service separation in September 1973.  Bladder cancer was first diagnosed in 1993, and in 2000, due to climbing prostate specific antigen (PSA) and a left scrotal mass, which proved to be a benign hydrocele, a bilateral orchiectomy for recurrent prostate cancer was done and a left hydrocelectomy was done at the same time.  However, there has been no history of primary or metastatic cancer involving the urethra or testicles.  See Medical Treatment Record Non-Government Facility received June 25, 2007.  As such, the weight of the lay and medical evidence is against finding that symptoms of these cancers manifested to a compensable degree within one year of service separation.

Regarding the theory of direct service connection, the Board finds that the weight of the lay and medical evidence demonstrates no in-service injury or disease, and that the current disabilities of bladder, testicular and urethra cancers are not related to service, including to the in-service event of herbicide agent exposure.  

In regards to bladder cancer, the Veteran was provided a VA examination in May 2016.  The examiner noted that medical records reflect that in 1993 at Fox Chase Cancer Center, the Veteran underwent a partial cystectomy for invasive transitional cell carcinoma of the bladder, extending to the server 07.  In 1995, the Veteran had palpable, enlarged lymph nodes in the right groin which biopsy revealed metastatic transitional cell carcinoma.  The Veteran subsequently underwent radiation therapy to the groin and pelvic area.  At the time of his partial cystectomy, there was no mention of urethrectomy or involvement of the urethra by cancer.  The Veteran reported that at the time of his partial cystectomy the operating surgeon told him that "wide margins" were taken around the cancer.  See May 25, 2016 Compensation and Pension examination.

The examiner noted that after physical examination and review of the Veteran's electronic claims file as well as past medical and personal history, that there is no indication that the Veteran developed bladder cancer due to any specific etiology.  The examiner opined that the Veteran's bladder cancer is more likely than not secondary to a 60+ year history of cigarette smoking.  The examiner further stated that there has been no relationship demonstrated between Agent Orange exposure and bladder cancer and there is no relationship between the Veteran's prostate cancer, and transitional cell carcinoma of the bladder (in the absence of chemotherapy or external beam pelvic radiation as treatment for prostate cancer).  The examiner listed factors that may increase the Veteran's risk of bladder cancer as cited by the Mayo Clinic, which include smoking cigarettes, increase in age, being white, a male and chronic bladder inflammation.  However, the Board notes none of the risk factors cited include exposure to herbicide agents.  Id.
In regards to the Veteran's claimed urethra and testicular cancers, the May 2016 examiner opined as noted above, that at the time of the Veteran's partial cystectomy for his bladder cancer, there is no mention of a partial or complete urethrectomy, nor pathology demonstrated in the urethra.   Furthermore, there was no evidence of either primary or metastatic transitional cell carcinoma that involved the urethra.  The examiner further noted that in 2000, the Veteran was diagnosed with recurrent prostate cancer with a climbing PSA.  Treatment by bilateral orchiectomy was accomplished and a left hydrocele was also removed at that surgery but there was never a diagnosis of testicular cancer either primary or metastatic.  Id.

The Board finds that this opinion is probative, as it is based on a review of the evidence of record, and the Board finds that the VA examiner provide adequate reasons and bases for the opinions rendered based on cited medical literature and knowledge and experience.  There is no other evidence of record which tends to establish a relationship between the Veteran's bladder, testicular and urethra cancers and service.  For these reasons, the Board finds that the weight of the evidence shows that these cancers are not etiologically related to service.

The only theory of service connection for bladder, testicular and urethra cancers advanced by the Veteran has been exposure to herbicide agents in service.  The record does not include any medical opinion relating these cancers to service, to include herbicide agent exposure.  To the extent that the Veteran has asserted that the history of these cancers are related to herbicide agent exposure, the evidence has not demonstrated that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the these cancers.  In this case, a competent medical opinion would require a familiarity with the chemical makeup of herbicide agents, an understanding of how those chemicals interact with human body and its processes, and knowledge of other environmental factors that may contribute to cancer formation.  The etiology of cancer is complex, and is not capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer); Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Veteran has not cited to any scientific or medical literature or studies to support his opinion.  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of these cancers are not afforded any probative weight.

For these reasons, the Board finds that the bladder, testicular and urethra cancers are not related to service under any theory of service connection.  38 C.F.R. § 3.303 (d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bladder, testicular and urethra cancers, to include as due to herbicide agent exposure, is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


